         Case 1:17-cv-06779-WHP Document 41 Filed 04/30/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICOLE MORRISON, as Administrator for the
Estate of Roberto Grant, and NICOLE MORRISON,
as Mother and Legal Guardian for the Property of
AG and SG, Decedent’s Minor Children,

                               Plaintiffs,
                                                            17 Civ. 6779 (WHP)
                   v.
                                                            NOTICE OF MOTION
UNITED STATES OF AMERICA, FEDERAL
BUREAU OF PRISONS, CORRECTION OFFICER
KERN, EXECUTIVE ASSISTANT LEE
PLOURDE, and JOHN AND JANE DOE(S)
AGENTS, SERVANTS AND EMPLOYEES OF
THE DEFENDANTS,

                               Defendants.

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Motion Dismiss by Defendants United States of America, Federal Bureau of Prisons,

Officer Kearins, and Lee Plourde (collectively “Defendants”), dated April 30, 2019, Defendants,

by their attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New

York, hereby move this Court for an order dismissing the Complaint. Defendants bring their

motion under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Any oral argument on this

motion will be held on a date and at a time designated by the Court.




                                                1
       Case 1:17-cv-06779-WHP Document 41 Filed 04/30/19 Page 2 of 2




Dated: New York, New York
       April 30, 2019

                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney of the
                                         Southern District of New York

                                  By:    __________________________
                                         JENNIFER C. SIMON
                                         Assistant United States Attorney
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Tel.: (212) 637-2746
                                         Email: Jennifer.Simon@usdoj.gov




                                     2
